
      
        FEDERAL COMMUNICATIONS COMMISSION 
        47 CFR Part 73 
        [DA 07-5036; MB Docket No. 07-281; RM-11408] 
        Radio Broadcasting Services; Elko, NV 
        
          AGENCY:
          Federal Communications Commission. 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:
          This document requests comments on a petition for rulemaking filed by L. Topaz Enterprises, Inc., requesting the allotment of Channels 274C3 and 284C3 at Elko, Nevada, as the community's fifth and sixth local aural transmission services. Channels 274C3 and 284C3 can be allotted at Elko, Nevada without a site restriction at coordinates 40-49-57 NL and 115-45-44 WL. 
        
        
          DATES:
          Comments must be filed on or before February 11, 2008, and reply comments on or before February 26, 2008. 
        
        
          ADDRESS:
          Federal Communications Commission, 445 Twelfth Street, SW., Washington, DC 20554. In addition to filing comments with the FCC, interested parties should serve the petitioner's counsel as follows: A. Wray Fitch, Esq., Gammon & Grange, PC, 8280 Greensboro Dr., 7th Floor, McLean, VA 22102-3807. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Victoria McCauley, Media Bureau, (202) 418-2180. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        This is a synopsis of the Commission's Notice of Proposed Rule Making, MB Docket No. 07-281, adopted December 19, 2007, and released December 21, 2007. The full text of this Commission decision is available for inspection and copying during normal business hours in the FCC's Reference Information Center at Portals II, CY-A257, 445 Twelfth Street, SW., Washington, DC 20554. This document may also be purchased from the Commission's copy contractor, Best Copy and Printing, Inc., Portals II, 445 12th Street, SW., Room CY-B402, Washington, DC 20554, telephone 1-800-378-3160 or http://www.BCPIWEB.com.
        

        This document does not contain proposed information collection requirements subject to the Paperwork Reduction Act of 1995, Public Law 104-13. In addition, therefore, it does not contain any proposed information collection burden “for small business concerns with fewer than 25 employees,” pursuant to the Small Business Paperwork Relief Act of 2002, Public Law 107-198, see 44 U.S.C. 3506(c)(4). Provisions of the Regulatory Flexibility Act of 1980 do not apply to this proceeding. 

        Members of the public should note that from the time a Notice of Proposed Rule Making is issued until the matter is no longer subject to Commission consideration or court review, all ex parte contacts are prohibited in Commission proceedings, such as this one, which involve channel allotments. See 47 CFR 1.1204(b) for rules governing permissible ex parte contacts. 

        For information regarding proper filing procedures for comments, see 47 CFR 1.415 and 1.420. 
        
          List of Subjects in 47 CFR Part 73 
          Radio, Radio broadcasting.
        
        
        For the reasons discussed in the preamble, the Federal Communications Commission proposes to amend 47 CFR Part 73 as follows: 
        
          PART 73—RADIO BROADCAST SERVICES 
          1. The authority citation for part 73 continues to read as follows: 
          
            Authority:
            47 U.S.C. 154, 303, 334, 336. 
          
          
            § 73.202 
            [Amended] 
            2. Section 73.202(b), the Table of FM Allotments under Nevada is amended by adding Channels 274C3 and 284C3 at Elko. 
          
          
            Federal Communications Commission.
            John A. Karousos,
            Assistant Chief, Audio Division,  Media Bureau.
          
        
      
       [FR Doc. E8-205 Filed 1-8-08; 8:45 am]
      BILLING CODE 6712-01-P
    
  